ON MOTION NOE BEHEADING.
Bond, J.
The learned counsel for respondent cites Thomas v. Liebke, 13 Mo. App. 389, as authority for a rehearing in this cause. The case in question was cited to us in appellant’s brief, and was not overlooked when the decision herein was rendered. If the doctrine of that case is adhered to, it presents an additional *282reason for the conclusion reached by the court. For if the allowed demand is not such a judgment as may be assigned in the statutory mode, then it can derive no aid — as to imparting notice — from such assignment, but can only have the same effect as is given by law to an equitable assignment of a judgment or other nonnegotiable choses in action. It is expressly held by the supreme court that an equitable assignment of a judgment does not bind the judgment debtor until notice thereof has been given to him. Tutt v. Cousins, 50 Mo. 152-154; Burgess v. Cave, 52 Mo. 43, 44. A motion for rehearing is overruled.
All concur. Judge Biggs in the result.